Citation Nr: 0325271	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  95-37 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for hypertension.

(The issues of entitlement to service connection for 
residuals of a gunshot wounds of the right thigh, right knee 
and left shoulder, whether new and material evidence has been 
submitted to reopen claims of service connection for hearing 
loss, a lung condition, a skin rash and a scar of the right 
groin, and entitlement to initial ratings in excess of 20 
percent for the service-connected diabetes mellitus and 30 
percent for the service-connected post-traumatic stress 
disorder will be the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969 and from December 1990 to July 1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  The Board remanded the case in January 2001.

The veteran testified at hearings before a Hearing Officer at 
the RO in March 1996 and March 1998.  In October 2000, the 
veteran presented testimony on the issue of service 
connection for hypertension at a personal hearing held by a 
Veterans Law Judge sitting at the RO.  A videoconference 
hearing, which included testimony on the same issue, was held 
in May 2003 before another Veterans Law Judge.  Copies of the 
transcripts of those hearings are of record.  As the Veterans 
Law Judges presiding at the hearings must participate in the 
decision on the claim, this appeal is being decided by a 
panel of three Veterans Law Judges.  See 38 C.F.R.  
38 U.S.C.A. § 20.707 (2002).

The record reflects that a motion to advance on the docket 
was filed in July 2003. By letter dated in August 2003, the 
Board ruled favorably on the motion to advance this case on 
the docket.  See 38 C.F.R. § 20.900(c) (2002).


FINDING OF FACT

Hypertension pre-existed the veteran's period of active 
service from December 1990 to July 1991 and increased in 
severity beyond the natural progression of the disease during 
that period of active service.  


CONCLUSIONS OF LAW

1.  There is clear and unmistakable evidence that the 
veteran's hypertension existed prior to entrance into active 
service, and the presumption of soundness with regard to 
hypertension is rebutted.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2003).

2.  Hypertension was aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks service connection for hypertension on the 
basis that it preexisted his second period of active service 
and was aggravated by that service.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Where a veteran served 90 days or more 
during a period of war or after December 31, 1946, and 
cardio-vascular renal disease, including hypertension, 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2003).  VA's General Counsel has held that 
to rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, the VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
It was concluded that the provisions of 38 C.F.R. § 3.304(b) 
are inconsistent with 38 U.S.C. § 1111 insofar as § 3.304(b) 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  It was held that 
38 C.F.R. § 3.304(b) is therefore invalid and should not be 
followed.  VAOPGCPREC  3-2003.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2003).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

No service medical records for the veteran's first period of 
active service from November 1967 to November 1969 have been 
located.  

The record includes medical records pertaining to service in 
the Army Reserve dated from June 1973 to May 1989.  Blood 
pressure readings were 134/84 in June 1973; 128/90 in August 
1986; 126/80 in June 1981 and 130/90 in October 1981.  On 
examination in September 1985, the veteran reported that he 
was on medications for high cholesterol and blood pressure, 
prescribed by a civilian doctor, but did not know what they 
were.  On examination, blood pressure reading was 150/110.  A 
January 1986 Consultation Sheet noted the September 1985 
blood pressure reading and requested that blood pressure be 
evaluated.  It was indicated that blood pressure should not 
be above 140/90 and no diagnosis was rendered.  A May 1986 
private treatment record noted that blood pressure was 150/80 
and the diagnosis was mild hypertension.  On May 1989 Report 
of Examination and a Medical Screening Summary, it was 
indicated that blood pressure was 170/120.  

Service medical records pertaining to the veteran's second 
period of active service show that in January 1991, it was 
noted that the veteran had increased blood pressure.  A 
January 1991 Medical Screening Summary showed a blood 
pressure reading of 150/100.  On examination in April 1991, 
the blood pressure reading was 175/108 and the diagnosis was 
hypertension.  At a June 1991 examination, blood pressure was 
175/108 and the veteran reported that he was not receiving 
any medicine or other treatment at the present time. 

On VA examination in August 2001, the examiner reviewed the 
record and summarized the veteran's history.  The examiner 
concluded that it is as likely as not that the veteran's 
hypertension increased as a result of the second period of 
service.  The examiner noted that stress was a considerable 
factor in hypertension.  

At a January 2002 VA examination, the examiner noted that it 
was evident that the veteran's blood pressure was not 
adequately controlled even before 1991.  Systolic blood 
pressure was documented as high as 170mmHg and the diastolic 
as high as 120mmHg.  The examiner noted that there was no 
evidence that the veteran's hypertension turned malignant 
until he had the episode of hypertensive encephalopathy in 
December 1999 after his second period of active duty.  The 
examiner opined that there was no causal relationship of 
increased severity of hypertension to his service from 1991 
to 1992.

After a full review of the record, including the testimony 
and contentions of the veteran, the Board concludes that 
service connection for hypertension is warranted.  As noted 
above, the service medical records from the veteran's first 
period of service are not available.  Medical records for the 
period prior to the veteran's second period of active service 
show that veteran reported that he was prescribed medication 
for high blood pressure and there was a diagnosis of 
hypertension noted on a private treatment record dated in May 
1986.  The Board finds that clear and unmistakable evidence 
establishes that hypertension existed prior to the veteran's 
second period of active service and the statutory presumption 
of soundness has therefore been rebutted. 

The Board must now address whether service connection may be 
granted on the basis that the veteran's preexisting 
hypertension was aggravated during service.  The United 
States Court of Veterans Appeals has held that the 
presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
The evidence includes the August 2001 opinion of the VA 
examiner that it is as likely as not that the veteran's 
hypertension increased as a result of his second period of 
active service.  The examiner supported his conclusion by 
noting the factors of stress and the lack of treatment during 
the second period of service.  The evidence also includes the 
January 2002 opinion of another VA examiner who concluded 
that there was no relationship between the increased severity 
of hypertension to the veteran's second period of service.  
While that examiner discussed evidence prior to and after the 
second period of service, no discussion of the findings shown 
during the second period of service were included.  The Board 
finds that the evidence is in equipoise as to whether the 
preexisting hypertension underwent an increase in severity 
during the second period of active service.  Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that service connection for hypertension is warranted.  

VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of the above issue which would result from a 
remand solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

Service connection for hypertension is granted.



			
	BARRY F. BOHAN	CHERYL L. MASON
Veterans Law Judge                                      
Acting Veterans Law Judge
Board of Veterans' Appeals                          Board of 
Veterans' Appeals



	                         
__________________________________________
CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent veterans.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



